department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa apjp b01 postn-138502-03 uilc memorandum for m k mortensen associate area_counsel cc sb slc attn r craig schneider attorney from john j mcgreevy senior advisor cc pa apjp subject postn-138502-03 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corporation a corporation b corporation c year year year year year cc pa apjp b01 postn-138502-03 year year year year year year year year year year year issue sec_1 whether corporation b may file a valid interest_netting claim under sec_6621 with respect to corporation a corporation a filed a consolidated_return as the parent of an affiliated_group for overpayment year sec_5 and and subsequently filed a consolidated_return as a member of a second affiliated_group for which corporation b is the parent for underpayment years through whether corporation b may file a valid interest_netting claim under sec_6621 with respect to corporation c_corporation c had an underpayment in year and subsequently filed a consolidated_return with the affiliated_group for which corporation b is the parent for overpayment years and conclusion sec_1 interest_netting is possible to the extent corporation a is both entitled to interest from the year sec_5 and overpayments and severally liable for interest owing from the years through underpayments cc pa apjp b01 postn-138502-03 corporation c will meet the same taxpayer test to the extent it is entitled to a portion of the years and overpayments however interest_netting is not possible in this case because sec_6621 requires that both the period of limitation for both the underpayments and overpayments be open as of date and the period of limitations for corporation c’s year underpayment expired well before date facts in year corporation c filed its year return sometime after year it was determined that corporation c had an underpayment for its year tax_year this underpayment was paid in year prior to year corporation a was the parent of an affiliated_group in year and year the affiliated_group filed consolidated_returns and had overpayments for each year the service refunded the overpayments in year in year corporation a transferred many of its assets to corporation b corporation a was not dissolved beginning year corporation b was the parent of an affiliated_group of which corporation a and corporation c were subsidiaries in year and year the affiliated_group had overpayments which the service refunded in year in year through year the affiliated_group had underpayments corporation b wants to net interest from the year and year overpayments against interest from the year through year underpayments in addition corporation b wants to net interest from the year and year overpayments against interest from corporation c’s year underpayment law and analysis sec_6601 requires that interest be paid_by a taxpayer if any amount of tax is not paid on or before the last date prescribed for payment which is generally the date prescribed by sec_6072 for filing the return any_tax that has not been paid on or before the return_due_date is an underpayment in addition where a taxpayer has made an overpayment with respect to any internal revenue tax sec_6611 requires that interest be paid to the taxpayer who made the overpayment neither the code nor the regulations promulgated thereunder define the term overpayment the united_states supreme court defines overpayment as any payment in excess of that which is properly due 332_us_524 see also 494_us_596 cc pa apjp b01 postn-138502-03 sec_6621 and establish the interest rates for both overpayments and underpayments of tax sec_6621 provides that to the extent interest is payable for any period under subchapter_a and allowable under subchapter_b on equivalent underpayments and overpayments by the same taxpayer of tax imposed by the code the net rate of interest under sec_6621 on such amounts shall be zero for such period each overpayment or underpayment is only considered once in determining whether equivalent overpayments and underpayments exist however if the full amount of the overpayment or underpayment has not been used in a netting calculation the remaining portion may be used in another netting calculation see revproc_2000_26 2000_1_cb_1257 revproc_99_43 sec_1501 allows affiliated corporations to file a consolidated_return with respect to income_tax a condition for filing a consolidated_return is that all members of the affiliated_group must consent to be bound by all regulations promulgated under sec_1502 id the making of a consolidated_return is considered to be such consent id sec_1_1502-6 provides that in general all members of an affiliated_group that filed a consolidated_return are severally liable for the tax for such year sec_1_1502-77a provides that the use of the affiliated group’s overpayment will generally be at the discretion of the parent of the affiliated_group further any claim for credit or refund is to be made by the parent and such refund will be made directly to and in the name of the parent and will discharge any liability of the government with respect to any subsidiary id netting of the year and year overpayment interest against the year through year underpayment interest as described above sec_6621 requires that the same taxpayer both be liable for the underpayment_of_tax and entitled to the overpayment_of_tax here corporation a which was the parent of an affiliated_group in year sec_5 and the overpayment years and a member_of_an_affiliated_group in years through the underpayment years as all members of an affiliated_group that file a consolidated_return are severally liable for the tax for such year corporation a is severally liable for the affiliated group's years through underpayments therefore because corporation a is the same taxpayer with respect to its allocable share of the year and overpayments and the years through underpayments interest_netting is possible in this situation corporation b as parent of the affiliated_group is permitted to file the interest claim pursuant to sec_1_1502-77a if all of the members of the affiliated_group cc pa apjp b01 postn-138502-03 for which corporation a was the parent became members of the affiliated_group for which corporation b is the parent then no allocation of the year and year overpayment is required however the facts are unclear on this point before interest_netting is allowed however the service must take into account any portions of the year and year overpayments that have been previously used as part of a netting calculation because it is only possible to use an overpayment once in a netting calculation the amount of the year and year overpayments that are available for interest_netting will be reduced by the amount previously netted against any underpayments netting of the year and year overpayment interest against corporation c’s year underpayment interest sec_6621 generally applies to interest for periods beginning after date see sec_3301 of the irs restructuring and reform act of rra however sec_3301 of the rra provides that sec_6621 applies to interest for periods beginning before date ie interest accruing before date provided certain conditions are met first such netting is subject_to any applicable statute of limitation not having expired with regard to either a tax underpayment or a tax overpayment second the taxpayer must reasonably identify and establish periods of tax overpayments and underpayments for which the net interest rate of zero applies third the taxpayer must request the secretary_of_the_treasury apply sec_6621 to such periods no later than date id with respect to the first requirement revproc_99_43 in applying sec_3301 of the rra states that the period of limitations for both the applicable underpayment and overpayment periods must have been open as of date revproc_99_43 1999_2_cb_579 at sec_4 the applicable underpayment interest period expires either three years from the time the tax_return was filed or two years from the time the interest was paid whichever comes later id at sec_4 corporation c will be the same taxpayer with respect to its year underpayment and its share of the year and year overpayments corporation c filed its year return in year and fully paid its year underpayment in year the later period of either three years from the time the return was filed or two years from the time the interest was paid is the two year period from the time the interest was paid in year two years from year is year year occurred well before date accordingly the period of limitations for corporation c’s year underpayment was closed prior to date because corporation c’s year tax_year was closed as of date interest_netting is not possible in this case cc pa apjp b01 postn-138502-03 case development hazards and other considerations there are some litigation hazards associated with the situation involving corporation c’s year underpayment as stated above for periods before date sec_3301 of the rra provides that netting is subject_to any applicable statute of limitation not having expired with regard to either a tax underpayment or a tax overpayment revproc_99_43 states that the statute requires the applicable periods of limitation for both the underpayments and overpayments be open on date in 56_fedclaims_228 the court refused to follow revproc_99_43 and held that only one of the periods of limitation must be open our office does not agree with the court of claims and is recommending that federal_national_mortgage_association be appealed if you have concerns regarding the status of this issue we recommend you contact our office for further advice this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
